IN THE
                        TENTH COURT OF APPEALS



                               No. 10-12-00416-CR

                          IN RE HUBERT WARREN


                              Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed December 6, 2012
Do not publish
[OT06]